Citation Nr: 0832185	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-36 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for  low back 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a lung disability, 
to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the issues on appeal.

The case is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on a claim.  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).  

The veteran asserts that he has a mass in his right lung that 
was caused by herbicide exposure in service.  Under the 
applicable law, a veteran who was exposed to a herbicide 
agent during active military, naval, or air service, may be 
granted service connection for certain respiratory cancers if 
the disorder became manifest to a degree of 10 percent at any 
time after service.  38 C.F.R. § 3.309(e); 38 C.F.R. 
§ 3.307(a)(6)(ii).  Since the record shows that the veteran 
served in Vietnam from September 1966 to September 1967, he 
is presumed to have been exposed to an herbicide agent under 
38 C.F.R. § 3.307(a)(6)(iii).  And, VA and private treatment 
records indicate that he has a pleura based mass in the right 
apical region of his lung and lesion on the lungs that may 
indicate malignancy.  Thus, the Board finds that further 
development must be conducted to determine the exact nature 
and origin of the mass and the lesion on the veteran's lung 
before a decision can be made on the claim.  

In addition, the veteran was treated for knee pain in service 
in July 1967.  Current treatment records show that the 
veteran is currently being treated for a left knee 
disability.  The veteran was also treated for a mild back 
strain in service in December 1966.  The veteran is currently 
being treated for a low back disability.  The veteran has 
also provided statements suggesting a continuity of 
symptomatology.  Therefore, the Board feels that an 
examination is needed to determine whether any current left 
knee or low back disability is related to the veteran's 
service.  38 C.F.R. § 3.159 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination, to include 
a CT scan of the thorax, to determine 
the nature and cause of the pleura 
based mass in the right apical region 
and the coin sized lesion noted during 
an August 2005 bone scan.  The claims 
folder should be made available to the 
medical reviewer and the report should 
note review of the claims folder.  The 
examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater 
probability) that the veteran's right 
ectrathoracic mass was caused by 
herbicides exposure during his 
service, or any other incident during 
active service.  The examiner should 
also express an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that 
the veteran's lesion on the lung was 
caused by herbicide exposure or any 
other incident during active service.  
The examiner should give a complete 
rationale for each opinion.

2.  Schedule the veteran for a VA 
orthopedic examination.  The claims 
folder should be made available to the 
medical reviewer and the report should 
note review of the claims folder.  The 
examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater 
probability) that any current low back 
disability is related to the veteran's 
service or to his treatment for back 
sprain in service.  The examiner 
should also express an opinion as to 
whether it is at least as likely as 
not (50 percent or greater 
probability) that any current left 
knee disability is related to the 
veteran's service or to his treatment 
for knee pain in service.  The 
examiner should give a complete 
rationale for each opinion.

2.  Thereafter, readjudicate the 
claims.  If the benefit sought remains 
denied, issue a supplemental statement 
of the case, and allow the appropriate 
time for response.  Then, return the 
case to the Board. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


